UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50426 (Exact Name of Registrant as Specified in its Charter) Pennsylvania 38-3681905 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 90 Highland Avenue, Bethlehem, PA 18017 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, Including Area Code:610-861-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YESoNOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date:As of August 3, 2007, 26,243,968 shares of the Registrant’s common stock were outstanding. KNBT BANCORP, INC. AND SUBSIDIARIES INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statement of Changes in Shareholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Interim Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 PART I. FINANCIAL INFORMATION Item 1. Financial Statements KNBT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (dollars in thousands, except share data) 2007 2006 (unaudited) ASSETS Cash and due from banks $ 51,168 $ 53,202 Interest-bearing deposits with banks 1,388 2,171 Federal funds sold 29,000 4,800 Cash and cash equivalents 81,556 60,173 Investment securities available-for-sale 682,144 858,854 Investment securities held to maturity (Fair value of $29,583 at June 30, 2007 and $33,048 at December 31, 2006) 30,125 33,532 FHLBank Pittsburgh stock 26,013 30,724 Mortgage loans held-for-sale 1,362 1,994 Loans 1,772,603 1,620,166 Less:Allowance for loan losses (17,313 ) (17,044 ) Net loans 1,755,290 1,603,122 Bank owned life insurance 80,094 78,361 Premises and equipment, net 47,164 48,228 Accrued interest receivable 9,438 10,293 Goodwill 109,865 105,854 Other intangible assets, net 27,492 29,387 Other assets 38,246 38,305 TOTAL ASSETS $ 2,888,789 $ 2,898,827 LIABILITIES Non-interest-bearing deposits $ 206,327 $ 206,972 Interest-bearing deposits 1,773,924 1,700,575 Total deposits 1,980,251 1,907,547 Securities sold under agreements to repurchase 104,269 45,296 Advances from the FHLBank of Pittsburgh 399,314 519,161 Subordinated debt 15,515 38,406 Accrued interest payable 11,215 11,924 Other liabilities 25,951 20,467 TOTAL LIABILITIES 2,536,515 2,542,801 SHAREHOLDERS' EQUITY Preferred stock, par value $0.01 per share; authorized 20,000,000 shares, none issued - - Common stock, par value $0.01 a share; authorized 100,000,000 shares, 33,970,146 and 33,963,910 shares issued at June 30, 2007 and December 31, 2006 , respectively 330 330 Additional paid-in capital 340,044 338,406 Retained earnings, substantially restricted 145,188 142,519 Treasury stock, at cost; 6,772,722 and6,285,342 shares at June 30, 2007 and December 31, 2006, respectively (108,536 ) (101,247 ) Unallocated common stock held by Employee Stock Ownership Plan (13,151 ) (13,556 ) Accumulated other comprehensive loss, net (11,601 ) (10,426 ) TOTAL SHAREHOLDERS' EQUITY 352,274 356,026 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 2,888,789 $ 2,898,827 The accompanying notes are an integral part of these financial statements. 1 KNBT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME Three Months Ended June 30, Six Months Ended June 30, (dollars in thousands, except per share data) 2007 2006 2007 2006 (unaudited) INTEREST INCOME Loans, including fees $ 27,967 $ 23,494 $ 54,106 $ 46,092 Investment securities Taxable 8,806 12,355 19,628 25,025 Tax-exempt - 570 - 1,347 Other interest 920 243 1,001 468 Total interest income 37,693 36,662 74,735 72,932 INTEREST EXPENSE Deposits 14,252 10,749 27,648 20,538 Securities sold under agreements to repurchase 847 434 1,444 1,028 Advances from FHLBank Pittsburgh 4,484 6,268 9,522 12,782 Subordinated debt 608 690 1,318 1,328 Total interest expense 20,191 18,141 39,932 35,676 NET INTEREST INCOME 17,502 18,521 34,803 37,256 Provision for loan losses 645 1,200 645 1,950 Net interest income after provision for loan losses 16,857 17,321 34,158 35,306 NON-INTEREST INCOME Trust revenue 1,367 1,331 2,801 2,394 Brokerage services revenue 998 971 1,939 1,828 Benefit services revenue 1,708 1,653 3,185 2,930 Insurance services revenue 735 742 1,546 1,390 Deposit service charges 1,715 1,481 3,322 2,881 Lending fees 312 255 624 526 Check card/ATM card fees 972 859 1,831 1,645 Bank owned life insurance 872 781 1,733 1,555 Net (loss) gain on sale of investment securities (2,159 ) 1,597 (1,623 ) 1,735 Net gain onsale of residential mortgage loans 92 7 210 55 Net loss on sale of other assets (259 ) - (269 ) (1 ) Net (loss) gain on sale of other real estate owned (12 ) 3 (12 ) (3 ) Net gain on extinguishment of debt - - - 1,179 Other non-interest operating income 735 769 1,491 1,415 Total non-interest income 7,076 10,449 16,778 19,529 NON-INTEREST EXPENSE Compensation and employee benefits 11,260 11,147 22,475 21,821 Net occupancy and equipment expense 2,979 2,964 5,956 6,227 Professional fees 901 893 1,420 1,654 Advertising 375 460 627 873 Data processing 739 653 1,396 1,265 Telecommunication 350 362 694 706 Office supplies and postage 474 584 973 1,171 Amortization of mortgage servicing rights 82 87 172 187 Amortization of intangible assets 963 925 1,926 1,818 Other operating expenses 2,128 1,325 3,585 3,191 Total non-interest expense 20,251 19,400 39,224 38,913 Income before income taxes 3,682 8,370 11,712 15,922 Income tax expense 1,670 2,464 4,214 4,536 NET INCOME $ 2,012 $ 5,906 $ 7,498 $ 11,386 PER SHARE DATA Net income- basic $ 0.08 $ 0.22 $ 0.29 $ 0.41 Net income- diluted $ 0.08 $ 0.21 $ 0.28 $ 0.40 Cash dividends per common share $ 0.10 $ 0.08 $ 0.18 $ 0.15 The accompanying notes are an integral part of these financial statements. 2 KNBT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY Six Months Ended June 30, (dollars in thousands, except share data) 2007 2006 (unaudited) Common stock number of shares Beginning balance 33,166,591 33,080,609 Allocated Employee Stock Ownership Plan shares 23,801 23,801 Shares issued upon exercise of stock options 6,236 18,758 Ending balance 33,196,628 33,123,168 Treasury stock number of shares Beginning balance (6,285,342 ) (3,861,000 ) Repurchase of common stock (487,380 ) (2,071,100 ) Ending balance (6,772,722 ) (5,932,100 ) Common stock value Beginning balance $ 330 $ 330 Shares issued upon exercise of stock options - - Ending balance 330 330 Additional paid in capital Beginning balance 338,406 342,144 Reclass of unearned compensation upon adoption of SFAS 123R - (7,130 ) Unallocated Employee Stock Ownership Plan shares (68 ) (34 ) Shares issued upon exercise of stock options 38 106 Share-based compensation expense 616 568 Amortization of compensation related to the Management Recognition and Retention Plan 1,052 1,068 Ending balance 340,044 336,722 Retained earnings, substantially restricted Beginning balance 142,519 127,471 Net income 7,498 11,386 Cash dividends paid (4,829 ) (4,256 ) Ending balance 145,188 134,601 Unallocated common stock held by the Employee Stock Ownership Plan Beginning balance (13,556 ) (14,366 ) Allocation of Employee Stock Ownership Plan stock 405 405 Ending balance (13,151 ) (13,961 ) Unearned common stock held by the Management Recognition and Retention Plan Beginning balance - (7,130 ) Reclass of unearned compensation upon adoption of SFAS 123R - 7,130 Ending balance - - Accumulated other comprehensive income (loss) Beginning balance (10,426 ) (9,898 ) Other comprehensive loss net of taxes and reclassification adjustments (1,175 ) (10,412 ) Ending balance (11,601 ) (20,310 ) Treasury stock Beginning balance (101,247 ) (61,999 ) Repurchase of common stock (7,289 ) (33,560 ) Ending balance (108,536 ) (95,559 ) Total Shareholders' Equity $ 352,274 $ 341,823 The accompanying notes are an integral part of these financial statements. 3 KNBT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, (dollars in thousands) 2007 2006 (unaudited) OPERATING ACTIVITIES: Net income $ 7,498 $ 11,386 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 645 1,950 Depreciation and amortization 4,533 4,543 Compensation expense, stock option plan 616 568 Management Recognition and Retention Plan expense 1,052 1,068 ESOP expense 337 371 Amortization and accretion of securities premiums and discounts, net (159 ) (119 ) Loss on sale of other real estate owned 12 3 Loss (gain) on sales of investment securities, net 1,623 (1,735 ) Loss on sale of other assets 269 1 Gain on sale of mortgage loans (210 ) (55 ) Gain on extinguishment of debt - (1,179 ) Mortgage loans originated for sale (22,922 ) (7,402 ) Mortgage loan sales 23,604 7,993 Changes in assets and liabilities: Increase in bank owned life insurance (1,733 ) (1,555 ) Decrease in accrued interest receivable 855 1,643 Increase in other assets (134 ) (1,856 ) Increase in other liabilities and accrued interest payable 3,876 959 Net cash provided by operating activities 19,762 16,584 INVESTING ACTIVITIES: Proceeds from calls and maturities of securities available-for-sale 73,431 106,828 Proceeds from calls and maturities of securities held-to-maturity 3,445 4,992 Proceeds from sales of securities available-for-sale 169,857 69,206 Purchase of securities available-for-sale (69,887 ) (15,879 ) Purchase of securities held to maturity - (553 ) Purchase of FHLBank Pittsburgh stock - (1,209 ) Redemption of FHLBank Pittsburgh stock 4,711 6,175 Net increase in loans (152,813 ) (58,719 ) Cash paid for acquisitions (2,869 ) (8,034 ) Cash and cash equivalents obtained through acquisitions - 1,249 Purchase of premises and equipment (1,973 ) (6,187 ) Proceeds from the sale of other assets 437 759 Proceeds from the sale of other real estate owned 406 159 Net cash provided by investing activities 24,745 98,787 FINANCING ACTIVITIES: Net increase in deposits 72,704 60,546 Net increase in repurchase agreements 58,973 17,472 Payment on extinguishment of debt, net - (49,595 ) Payment on the redemption of subordinated debentures (22,997 ) - Proceeds from long-term debt - 72,000 Payments on long-term debt (119,724 ) (152,263 ) Purchase of treasury stock (7,289 ) (33,560 ) Proceeds from the exercise of stock options 38 106 Cash dividends paid (4,829 ) (4,256 ) Net cash used in financing activities (23,124 ) (89,550 ) Increase in cash and cash equivalents 21,383 25,821 Cash and cash equivalents January 1, 60,173 106,259 Cash and cash equivalents June 30, $ 81,556 $ 132,078 Supplemental disclosure of cash flow information Cash paid during the period for Income taxes $ 6,805 $ 2,274 Interest on deposits, advances and other borrowed money $ 40,641 $ 33,495 Supplemental disclosure of non-cash investing activities Reclassification of loans receivable to other real estate owned $ 195 $ 335 The accompanying notes are an integral part of these financial statements. 4 KNBT BANCORP, INC. AND SUBSIDIARIES NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS(unaudited) NOTE A PRINCIPLES OF CONSOLIDATION AND BASIS OF PRESENTATION KNBT Bancorp, Inc. (“KNBT” or the “Company”) is a Pennsylvania corporation headquartered in Bethlehem, Pennsylvania. The Company is the registered bank holding company for Keystone Nazareth Bank & Trust Company (the “Bank”), a Pennsylvania-chartered savings bank. The accompanying consolidated financial statements were prepared in accordance with instructions to Form 10-Q, and therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with generally accepted accounting principles used in the United States (“GAAP”).However, all normal, recurring adjustments that, in the opinion of management, are necessary for a fair presentation of these financial statements have been included.These financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto for the Company for the year ended December 31, 2006, which are included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006 (the “Form 10-K”).The results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. The financial information presented herein is unaudited; however, in the opinion of management, all adjustments (which include normal recurring adjustments) necessary to present fairly the unaudited financial information have been made.The Company has prepared its accompanying consolidated financial statements in accordance with GAAP as applicable to the banking industry.Certain amounts in prior years are reclassified for comparability to the current year’s presentation.Such reclassifications, when applicable, have no effect on net income.The consolidated financial statements include the balances of the Company and its wholly owned subsidiaries.All material intercompany balances and transactions have been eliminated in consolidation.References to the Company include the Bank and both the Bank’s and the Company’s subsidiaries unless otherwise noted. In preparing the consolidated financial statements, the Company is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the statement of financial condition and revenue and expense for the period. The principal estimates that are particularly susceptible to significant change in the near term relate to the allowance for loan losses, the evaluation of impairment of goodwill and the evaluation of deferred tax asset. The evaluation of the adequacy of the allowance for loan losses includes an analysis of the individual loans and overall risk characteristics and size of the different loan portfolios, and takes into consideration current economic and market conditions, the capability of specific borrowers to pay specific loan obligations, as well as current loan collateral values. However, actual losses on specific loans, which also are encompassed in the analysis, may vary from estimated losses. In addition to the Bank, KNBT’s subsidiaries include KNBT Inv. I and KNBT Inv. II, and the Bank’s wholly owned subsidiaries KLVI, Inc., KLV, Inc., KNBT Settlement Services, LLC, Caruso Benefits Group, Inc. (“Caruso”), Higgins Insurance Associates, Inc. (“Higgins”), and KNBT Securities, Inc. 5 NOTE B ACQUISITIONS The Trust Company of Lehigh Valley On February 28, 2006, the Bank completed its acquisition of Paragon Group, Inc. (“Paragon”), the parent holding company for the Trust Company of Lehigh Valley (“TCLV”), a Pennsylvania-chartered non-depository bank located in Allentown, Pennsylvania.TCLV provided estate, personal trust and investment management services, estate and financial planning and employee retirement benefits administration and had approximately $400 million in assets under administration and management at the time of its acquisition by the Bank.Paragon and TCLV were merged into the Bank in connection with the completion of the acquisition.The results of the acquired trust operations have been included in KNBT’s results since March 1, 2006. Under the terms of the definitive merger agreement, the Bank acquired all of the capital stock of Paragon for a purchase price of $5.3 million in cash of which $4.3 million was paid at time of closing and $1.0 million was held in escrow.As a result of satisfaction of certain conditions set forth in the merger agreement, 50% of the escrow including interest earned was disbursed on February 28, 2007.Assuming the remaining conditions are met, the balance will be paid upon the eighteenth-month anniversary of the completion of the acquisition of Paragon. The acquisition price resulted in the recording of $2.6 million in goodwill, which is the excess cost of the entity over the net of the amounts assigned to assets acquired and liabilities assumed and $2.6 million of other intangible assets.The intangible assets consist of $1.7 million for Paragon’s customer list, $610,000 for a restrictive covenant agreement with the principals of Paragon and $280,000 for employment agreements with the principals of Paragon. The amortization periods for the intangible assets are 15 years, 5 years and 2.7 years, respectively. Amortization expense relating to these assets was $91,000 and $43,000 for the three month periods ended June 30, 2007 and 2006, respectively, and $181,000 and $58,000 for the six month periods ended June 30, 2007 and 2006, respectively. Caruso Benefits Group, Inc. On April 1, 2005, the Bank acquired Caruso, a benefits management firm based in Bethlehem, Pennsylvania.Caruso specializes in benefits management with an emphasis on group medical, life and disability. Caruso’s results of operations have been included in KNBT’s results since the date of acquisition.Caruso operates as a wholly owned subsidiary of the Bank. Under the terms of the stock purchase agreement, the Bank acquired all of the capital stock of Caruso for a purchase price of $28.0 million in cash of which $20.0 million was paid at the time of closing with the remaining $8.0 million payable over a three-year period, subject to Caruso maintaining certain levels of profitability.Caruso has exceeded profitability targets in each of the first two years.KNBT paid $2.7 million to Caruso during the second quarter of 2006 and $2.9 million during the second quarter of 2007 that represents the aggregate obligation through June 30, 2007.The payments were made pursuant to the terms of the stock purchase agreement relating to the purchase price contingency. The acquisition resulted in the recording of approximately $13.1 million of goodwill.KNBT also recorded an identifiable intangible asset for Caruso’s customer list of $9.9 million that is being amortized on a straight line basis over 15 years.The expense related to the amortization of the identifiable intangible asset arising from the Caruso acquisition totaled $165,000 and $331,000 for the three and six-month periods ended June 30, 2007 and 2006, respectively. Additional information and disclosures concerning the Paragon and Caruso acquisitions can be found in the Company’s Form 10-K for the year ended December 31, 2006. 6 NOTE C EARNINGS PER SHARE The Company calculates earnings per share as provided by the provisions of SFAS No. 128, “Earnings Per Share” (SFAS No. 128).Basic and diluted earnings per share for the three and six months ended June 30, 2007 and 2006 were calculated as follows: For the Three Months Ended June 30, 2007 2006 Net Average Net Average Income Shares Per Share Income Shares Per Share (in thousands, except per share data) (numerator) (denominator) Amount (numerator) (denominator) Amount Basic earnings per share Income available to common shareholders $ 2,012 26,237,836 $ 0.08 $ 5,906 27,381,824 $ 0.22 Effect of dilutive securities Stock options 152,418 - 153,008 - Management Recognition and Retention Plan shares - - 270,275 - Total effect of dilutive securities 152,418 - 423,283 (0.01 ) Diluted earnings per share - - Income available to common shareholders plus assumed exercise of options $ 2,012 26,390,254 $ 0.08 $ 5,906 27,805,107 $ 0.21 For the Six Months Ended June 30, 2007 2006 Net Average Net Average Income Shares Per Share Income Shares Per Share (in thousands, except per share data) (numerator) (denominator) Amount (numerator) (denominator) Amount Basic earnings per share Income available to common shareholders $ 7,498 26,274,359 $ 0.29 $ 11,386 27,711,586 $ 0.41 Effect of dilutive securities Stock options 141,019 - 152,953 - Management Recognition and Retention Plan shares 6,726 - 267,785 - Total effect of dilutive securities 147,745 (0.01 ) 420,738 (0.01 ) Diluted earnings per share - - Income available to common shareholders plus assumed exercise of options $ 7,498 26,422,104 $ 0.28 $ 11,386 28,132,324 $ 0.40 KNBT had outstanding stock options for the three and six months ended June 30, 2007 to purchase 1,712,980 and 1,690,648 shares of common stock, respectively, with exercise prices ranging from $15.41 to $16.56 per share that were anti-dilutive.These options were not included in the computation of diluted earnings per share for the three and six months ended June 30, 2007 because the option exercise price was greater than the average market price.KNBT also had outstanding stock options for the three and six months ended June 30, 2006, to purchase 1,290,400 and 1,266,528 shares of common stock, respectively, at $16.50 to $16.56 per share that were anti-dilutive. Common stock outstanding for the purpose of calculating basic earnings per share does not include 773,518 and 821,119 unallocated shares held by the Employee Stock Ownership Pan (“ESOP”) at June 30, 2007 and June 30, 2006, respectively.The exclusion of these unallocated shares held by the ESOP is in accordance with the provisions of Statement of Position (“SOP”) 93-6, “Employer’s Accounting for Employee Stock Ownership Plans”, issued by the Accounting Standards Division of the American Institute of Certified Public Accountants (“AICPA”). Unearned and uncommitted shares of common stock held in the Management Recognition and Retention Plan (“MRRP”) are not considered to be outstanding for basic earnings per share calculations.At June 30, 2007, unearned MRRP shares totaled 378,600 and uncommitted MRRP shares totaled 55,147.At June 30, 2006, unearned MRRP shares totaled 379,700 and uncommitted MRRP shares totaled 176,547. 7 NOTE D INVESTMENT SECURITIES The amortized cost, unrealized gains and losses and fair value of KNBT’s investment securities held-to-maturity and available-for-sale at June 30, 2007 (unaudited) and December 31, 2006 are as follows: At June 30, 2007 Gross Gross Amortized Unrealized Unrealized Fair (in thousands) Cost Gains Losses Value Held to maturity: Mortgage-backed securities $ 30,125 $ - $ (542 ) $ 29,583 Total investments held to maturity 30,125 - (542 ) 29,583 Available for sale: U.S. Government and agencies 47,290 23 (247 ) 47,066 Obligations of state and political subdivisions 802 (46 ) 756 Asset-managed funds 4,954 - (186 ) 4,768 Mortgage-backed securities 617,992 133 (17,071 ) 601,054 Corporate and other debt securities 26,720 45 (362 ) 26,403 Equity securities 2,234 35 (172 ) 2,097 Total investments available for sale 699,992 236 (18,084 ) 682,144 Total investment securities $ 730,117 $ 236 $ (18,626 ) $ 711,727 At December 31, 2006 Gross Gross Amortized Unrealized Unrealized Fair (in thousands) Cost Gains Losses Value Held to maturity: Mortgage-backed securities $ 33,532 $ - $ (484 ) $ 33,048 Total investments held to maturity 33,532 - (484 ) 33,048 Available for sale: U.S. Government and agencies 95,523 2 (949 ) 94,576 Asset-managed funds 5,171 - (167 ) 5,004 Mortgage-backed securities 703,648 439 (15,595 ) 688,492 Corporate and other debtsecurities 68,461 277 (100 ) 68,638 Equity securities 2,091 79 (26 ) 2,144 Total investments available for sale 874,894 797 (16,837 ) 858,854 Total investment securities $ 908,426 $ 797 $ (17,321 ) $ 891,902 NOTE E STOCK BASED COMPENSATION Stock Option Plans KNBT maintains the 2004 Stock Option Plan (“2004 Plan”), as well as the stock option plans assumed in prior acquisitions.The 2004 Plan allows KNBT to grant options covering up to an aggregate of 2,020,118 shares of common stock to key employees and directors.The options have a term of up to ten years when they are issued and typically vest over a five-year period, except for some options granted to directors that vest over an eight-year period.The exercise price of each option is the market price of KNBT’s stock on the date of grant. 8 On January 1, 2006, KNBT adopted SFAS No. 123(R) (revised 2004), “Share-Based Payment”.Statement 123(R) replaces SFAS No. 123, “Accounting for Stock-Based Compensation” and supersedes Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees”.SFAS No. 123(R) established accounting and disclosure requirements using a fair-value based method of accounting for stock-based employee compensation plans.Prior to January 1, 2006, KNBT accounted for stock options using APB Opinion No. 25 and included disclosures of pro forma net income and earnings per share, as if the fair value-based method of accounting defined in SFAS No. 123 had been used.KNBT elected the modified prospective transition method for adopting SFAS No. 123(R).Under SFAS No. 123(R), all forms of share-based payments to employees, including stock options, are treated the same as other forms of compensation by recognizing the related cost in the income statement.The provisions apply to all awards granted after the required effective date as well as existing awards not vested, or which are modified, repurchased, or canceled after that date. As of January 1, 2006, KNBT began to expense these grants as required by SFAS No. 123(R).Stock-based employee compensation cost pertaining to stock options is reflected in net income with the fair value of each option being estimated as of the date of grant using the Black-Scholes option valuation model.The Black-Scholes model incorporates variable assumptions, which include:the expected volatility, which is based on the historical volatility of KNBT’s traded stock and peer group comparisons; the expected term calculated using the simplified method; the expected dividend yield based on historical patterns and peer group performance; and the risk free interest rate, based on the U.S. Treasury yield curve at the time of the grant.KNBT used historical data to estimate option exercises and forfeitures within the valuation model.KNBT used the following assumptions: For the Six Months Ended June 30, 2007 2006 Expected dividend yield 2.50% 2.50% Expected volatility 22.81% 22.63% Range of risk-free interest rates 4.87% 4.31% to 4.61% Range of expected option lives 6.5 years 6.5 to 7 years Range of fair values $4.05 $3.77 to $3.85 During the three-month periods ended June 30, 2007 and 2006, KNBT did not grant any new options.For the six-month periods ended June 30, 2007 and 2006, KNBT granted 180,050 and 217,400 new options to certain employees and directors under the 2004 Plan.These options vest ratably over a five-year period. A summary of all of the stock option plans as of June 30, 2007 and 2006 and changes during the quarters are as follows: For the Six Months Ended June 30, 2007 2006 Weighted Average Weighted Average Shares Exercise Price Shares Exercise Price Outstanding as of beginning of year 1,961,432 $14.07 1,796,338 $13.58 Issued 180,050 16.40 217,400 16.51 Exercised (6,236) 6.08 (18,758) 5.65 Forfeited - - (5,000) 16.37 Expired - Outstanding as of June 30 2,135,246 $14.29 1,989,980 $13.97 Options exercisable as of June 30 1,062,247 $12.17 836,860 $10.64 9 The following table summarizes information concerning KNBT’s stock options outstanding and exercisable at June 30, 2007: For the Six Months Ended June 30, 2007 Options Outstanding Options Exercisable Range of Stock Options Weighted Average Stock Options Weighted Average Exercise Prices Outstanding Life (in Years) Exercise Price Exercisable Exercise Price $3.73 - $4.35 47,155 3.84 $4.20 47,155 $4.20 $4.36 - $6.37 314,431 4.48 5.67 314,431 5.67 $6.38 - $8.36 57,180 4.51 6.73 57,180 6.73 $11.35 - $16.56 1,716,480 7.46 16.40 643,481 16.41 2,135,246 1,062,247 The aggregate intrinsic value of the options outstanding as of June 30, 2007 and 2006 was $3.8 million and $5.1 million, respectively. The aggregate intrinsic value represents the total pre-tax intrinsic value (the difference between KNBT’s closing stock price on the last trading day of the quarter ended and the exercise price, multiplied by the number of options outstanding). The aggregate intrinsic value of options currently exercisable as of June 30, 2007 was $3.8 million compared to $4.9 million as of June 30, 2006. The weighted average remaining contractual life is 6.02 years for exercisable options outstanding at June 30, 2007. The total intrinsic value of stock options exercised during the quarters ended June 30, 2007 and 2006 was $55,662 and $196,291, respectively. Compensation cost is generally recognized over the stated vesting period as provided in terms of the option grants.As of June 30, 2007, there was $4.2 million of unrecognized compensation cost related to unvested stock options that is expected to be recognized over a weighted-average period of approximately 2.29 years. Management Recognition and Retention Plan The MRRP, which is a stock-based incentive plan, provides for the ability to grant up to 808,047 restricted shares of KNBT’s common stock to the Company’s directors, advisory directors, officers and employees.KNBT, for the benefit of the MRRP Trust, purchased 808,047 shares of KNBT common stock at an average price of $16.44 per share, which was treated as a reduction of additional paid-in-capital.Shares awarded to date under the MRRP are generally earned by recipients at a rate of 20% per year beginning on the first anniversary date of the grant.(Certain grants made in 2006 vest 60% on the third anniversary and 20% per year thereafter.)On May 6, 2004, 638,000 restricted shares were awarded.For the year ended December 31, 2005, 10,000 additional MRRP shares were awarded.On January 26, 2007, 35,000 additional MRRP shares were awarded.Since the inception of the MRRP, awards covering 29,100 shares were forfeited and made available for future grants.Except as discussed below, compensation expense for this plan is being recorded over the vesting period and is based on the market value of KNBT’s stock as of the date the awards were made.The remaining unearned compensation cost of the MRRP shares granted is $4.2 million and the periodic amortization of such cost is recorded as an increase in shareholders’ equity.Expense under this plan for the three month periods ended June 30, 2007 and 2006 was $531,000 and $534,000, respectively.Expense under this plan for both the six month periods ended June 30, 2007 and 2006 was $1.1 million. 10 The MRRP also provides for the ability to issue performance-based restricted share awards.There were no performance-based restricted shares awarded for the six month period ended June 30, 2007.During the year ended December 31, 2006, the Board of Directors awarded performance-based restricted share awards covering 85,000 shares subject to increase as described below.These shares are earned if certain defined corporate performance targets are achieved for fiscal year 2008.If the targets are achieved, on the third anniversary of the date of grant, 60% of the shares granted will be earned with the remaining 40% being earned pro rata on the fourth and fifth anniversary dates of the grant assuming the recipient remains employed by KNBT at each of such dates.Furthermore, if the Company exceeds the performance targets for fiscal year 2008, the awards will increase in the aggregate by 14,000 shares.The grants specifically exclude accelerated vesting in the event of a change in control.To date, KNBT has not recorded any compensation expense related to these performance-based restricted share awards. In January 2007, upon further consideration of the grants of the performance-based restricted share awards, the grantees agreed to forfeit any right to receive 40% of the shares subject to the performance-based MRRP grants made in 2006 that would vest on the fourth and fifth anniversary of the grant of such awards (assuming the performance targets are met).In return for such forfeitures, each grantee agreed to receive a cash bonus in an amount equal to the fair market value of the remaining unvested restricted shares on the third anniversary of the grant date of the performance-based restricted share awards.Such amount will be paid in a lump sum within five days of the third anniversary of the grant date of the performance-based restricted share awards. NOTE F LOANS A summary of KNBT’s loans receivable at June 30, 2007 (unaudited) and December 31, 2006 is as follows: June 30, December 31, (in thousands) 2007 2006 Real estate Residential $ 569,474 $ 493,813 Commercial 381,488 362,244 Construction 61,574 61,288 Total real estate 1,012,536 917,345 Consumer loans 523,232 509,555 Commercial (non-real estate) 223,795 181,103 States and political subdivisions 13,050 13,056 Total gross loans 1,772,613 1,621,059 Mortgage loans held-for-sale (1,362 ) (1,994 ) Deferred fees 1,352 1,101 Total loans 1,772,603 1,620,166 Allowance for loan losses (17,313 ) (17,044 ) Total net loans $ 1,755,290 $ 1,603,122 11 The following table shows the amounts of KNBT’s non-performing assets, defined as non-accruing loans, accruing loans 90 days or more past due and other real estate owned at June 30, 2007 (unaudited) and December 31, 2006. June 30, December 31, (dollars in thousands ) 2007 2006 Non-accruing loans $ 4,245 $ 4,869 Accruing loans 90 days or more past due 852 1,058 Total non-performing loans 5,097 5,927 Other real estate owned 126 32 Total non-performing assets $ 5,223 $ 5,959 Total non-performing loans as a percentage of loans, net 0.29 % 0.37 % Total non-performing loans as a percentage of total assets 0.18 % 0.20 % Total non-performing assets as a percentage of total assets 0.18 % 0.21 % Net charge-offs to average loans (net) 0.02 % 0.15 % Interest on non-accrual loans which would have been recorded at the original rate $ 487 $ 459 Interest on non-accrual loans that was reflected in income 39 46 Net decrease in interest income $ (448 ) $ (413 ) KNBT’s recorded investment in impaired loans was $1.0 million at June 30, 2007 and $1.6 million at December 31, 2006.The valuation allowance related to impaired loans is a part of the allowance for loan losses and was $253,000 at June 30, 2007 and $323,000 at December 31, 2006.The average impaired loan balance for the six months ended June 30, 2007 was $1.1 million and $2.1 million for the six months ended June 30, 2006.During the six months ended June 30, 2007 and 2006, KNBT received principal payments on impaired loans of $297,000 and $584,000, respectively.Income on impaired loans is recognized by KNBT on a cash basis.KNBT recognized $39,000 in interest income on impaired loans for the six month period ended June 30, 2007, and $5,000 for the six month period ended June 30, 2006. The following table shows the (unaudited) activity in KNBT’s allowance for loan losses during the periods indicated: For the Three Months For the Six Months Ended June 30, Ended June 30, (dollars in thousands) 2007 2006 2007 2006 Allowance for loan losses, beginning of period $ 16,667 $ 15,963 $ 17,044 $ 15,964 Provision for loan losses 645 1,200 645 1,950 Charge-offs One-to four-family residential 9 7 18 46 Commercial and industrial 94 298 172 302 Consumer 327 449 689 1,242 Total charge-offs 430 754 879 1,590 Recoveries on loans previously charged-off One-to four-family residential 15 2 15 21 Commercial and industrial 364 134 415 149 Consumer 52 55 73 106 Total recoveries 431 191 503 276 Net loans charged-off 1 (563 ) (376 ) (1,314 ) Allowance for loan losses, at period end $ 17,313 $ 16,600 $ 17,313 $ 16,600 12 NOTE G RETIREMENT PLANS 1. Defined Benefit Plans KNBT participates in a multiple employer defined benefit pension plan, which covered substantially all employees who had 1,000 hours of service during the plan year ended October 2003.On October 1, 2003, KNBT froze the future accrual of benefits under this plan.KNBT continues to contribute to this plan for benefits accrued prior to October 2003.KNBT’s contribution to this plan in the six months ended June 30, 2007 and 2006 was $462,000 and $183,000, respectively, which is included in compensation and employee benefits expense. As part of the Northeast Pennsylvania Financial Corp., (“NEPF”) merger, KNBT assumed the multiple employer defined benefit pension plan of NEPF.This plan covered all employees who were age 21 or older and had one year of service at the time the plan was frozen.NEPF had amended the plan and froze the benefits for the then current participants of the plan.For the six months ended June 30, 2007 and 2006, KNBT contributed approximately $249,000 and $239,000, respectively, to the NEPF pension plan, which is included in compensation and employee benefits expense. KNBT expects to contribute an additional $230,000 in the aggregate to the two pension plans through December 31, 2007. 2. Directors’ Deferred Plan KNBT, as a part of previous acquisitions, assumed the deferred compensation plan for certain former directors of First Colonial.This Plan has been subsequently frozen and no future deferrals are permitted.The plan requires annual payments for periods of five to fifteen years beginning at age 65 or death.The annual benefit is based upon the amount deferred plus interest.KNBT has recorded the deferred compensation liabilities using the present value method.The net periodic defined benefit expense for the six months ended June 30, 2007 and June 30, 2006 was as follows: June 30, (in thousands) 2007 2006 Service cost $ - $ - Interest cost 8 8 Net amortization and deferral of prior service costs - - Amortization of net loss - 1 Net periodic benefit cost $ 8 $ 9 KNBT currently expects to contribute a total of approximately $17,000 to this plan in the year ended December 31, 2007. NOTE H NEW ACCOUNTING PRONOUNCEMENTS On February 15, 2007, the Financial Accounting Standards Board (“FASB”) issued Statement No. 159 (SFAS 159), “The Fair Value Option for Financial Assets and Financial Liabilities,” which gives entities the option to measure eligible financial assets and liabilities and firm commitments at fair value, on an instrument by instrument basis, that are otherwise not permitted to be accounted for at fair value under other accounting standards.The election to use the fair value option is available when an entity first recognizes a financial asset or liability or upon entering into a firm commitment.Subsequent changes in fair value must be recorded in earnings.Additionally, SFAS 159 allows for a one-time election for existing positions upon early adoption with the transition adjustment recorded to beginning retained earnings.The Company did not early adopt SFAS 159 and believes that the adoption, effective January 1, 2008, will not have a significant effect on its consolidated financial statements. 13 In September 2006, FASB Issued Statement No. 157 (SFAS 157), “Fair Value Measurements” which is effective for fiscal years beginning after November 15, 2007 and for interim periods within those years. This statement defines fair value, establishes a framework for measuring fair value and expands the related disclosure requirements.SFAS 157 clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.Under SFAS 157 fair value measurements are not adjusted for transactions costs.The Company has evaluated the impact the adoption of SFAS 157 and believes it will not have a significant effect on its consolidated financial statements. In September 2006, the FASB ratified a consensus opinion reached by the Emerging Issues Task Force (“EITF”) on EITF Issue 06-4, “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements,” which requires employers that enter into endorsement split-dollar life insurance arrangements that provide an employee with a postretirement benefit to recognize a liability for the future benefits promised based on the substantive agreement made with the employee. Whether the accrual is based on a death benefit or on the future cost of maintaining the insurance would depend on what the employer has effectively agreed to provide during the employee’s retirement. The purchase of an endorsement-type life insurance policy does not qualify as a settlement of the liability. The consensus in EITF Issue 06-4 is effective for fiscal years beginning after December 15, 2007.After performing an evaluation, the Company believes that the adoption of EITF Issue 06-4 will not have a significant effect on its consolidated financial statements. In September 2006, the FASB ratified a consensus opinion reached by the EITF on EITF Issue 06-5, “Accounting for Purchases of Life Insurance - Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No. 85-4.” The guidance in EITF Issue 06-5 requires policyholders to consider other amounts included in the contractual terms of an insurance policy, in addition to cash surrender value, for purposes of determining the amount that could be realized under the terms of the insurance contract. If it is probable that contractual terms would limit the amount that could be realized under the insurance contract, those contractual limitations should be considered when determining the realizable amounts. The amount that could be realized under the insurance contract should be determined on an individual policy (or certificate) level and should include any amount realized on the assumed surrender of the last individual policy or certificate in a group policy. The consensus in EITF Issue 06-5 is effective for fiscal years beginning after December 15, 2006. The Company adopted EITF Issue 06-5 on January 1, 2007.The adoption did not have a significant effect on its consolidated financial statements. In July 2006, FASB issued Interpretation 48 (FIN 48), “Accounting for Uncertainty in Income Taxes.”In summary, FIN 48 requires that all tax positions subject to SFAS No. 109, “Accounting for Income Taxes,” be analyzed using a two-step approach.The first step requires an entity to determine if a tax position is more-likely-than-not to be sustained upon examination.In the second step, the tax benefit is measured as the largest amount of benefit, determined on a cumulative probability basis that is more-likely-than-not to be realized upon ultimate settlement.FIN 48 is effective for fiscal years beginning after December 15, 2006, with any adjustment in a company’s tax provision being accounted for as a cumulative effect of accounting change in beginning equity.FIN 48 also addressed how interest and penalties should be accrued for uncertain tax positions, requiring that interest expense be recognized in the first period interest would be accrued under the tax law.KNBT’s policy, if any uncertain tax positions should occur, is that interest and penalties on unrecognized tax benefits would be part of income tax expense.KNBT adopted FIN 48 on January 1, 2007.The adoption of this standard did not result in a change to its beginning equity.As of the date of adoption and as of the quarter ended June 30, 2007, KNBT did not have any liabilities for unrecognized tax benefits.KNBT does not anticipate any significant changes in relation to unrecognized tax benefits within the next twelve months.With few exceptions, KNBT is no longer subject to U.S. Federal or State tax examinations by tax authorities for years before 2003. 14 In March 2006, FASB issued Statement No. 156 (SFAS 156), “Accounting for Servicing of Financial Assets”.SFAS 156 amends SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.” SFAS 156 permits, but does not require, an entity to choose either the amortization method or the fair value.SFAS 156 is effective for fiscal years beginning after September 15, 2006.The adoption of SFAS 156 by KNBT in January 2007 did not have a significant effect on the Company’s consolidated financial statements. NOTE I EXTINGUISHMENT OF DEBT In March 2006, KNBT repaid $40.0 million of reverse repurchase agreements that had been assumed as part of the NEPF acquisition and repaid a $10.0 million Federal Home Loan Bank advance.The transactions settled at a price less than face value.The gain on the reverse repurchase agreement transaction was $965,000 and the net gain on the repayment of the Federal Home Loan Bank advance was $214,000 and included the effect of the write off of intangibles totaling $712,000. NOTE J TREASURY STOCK On October 27, 2004, KNBT’s Board of Directors announced its first share repurchase program.Under the initial program, which was completed during the third quarter of 2005, KNBT repurchased a total of 3,062,486 shares at an average price per share of $15.91.On July 27, 2005, the Board of Directors authorized an additional repurchase of 3,151,297 shares, which was completed in July 2006 at an average cost of $16.30 per share.On June 26, 2006, the Board of Directors authorized another share repurchase program of up to ten percent or approximately 2,807,219 shares of the Company’s outstanding stock.At August 3, 2007, a total of 1,154,422 shares pursuant to this plan had been purchased at an average cost of $14.31. NOTE K INCOME TAXES KNBT accounts for income taxes in accordance with SFAS No. 109, “Accounting for Income Taxes,” which requires that deferred tax assets and liabilities be recognized using enacted tax rates for the effect of temporary differences between the book and tax bases of recorded assets and liabilities. As of December 31, 2004, the Company had a $5.2 million deferred tax asset related to a charitable contribution carryover that expires in 2008. On April 1, 2005, the Company completed its acquisition of Caruso, which gave rise to $15.9 million of tax deductible goodwill and other identifiable intangible assets. On May 19, 2005, the Company completed its acquisition of NEPF which included a net operating loss carryover of approximately $20.0 million. The ability of KNBT to use the net operating loss carryforward acquired in connection with the acquisition of NEPF will be subject to certain limitations and can be carried forward for 20 years. In addition, the amount of KNBT’s income that can be offset by the net operating loss carryforward in any given tax year will be limited to an amount equal to the long-term tax-exempt rate as established by the Internal Revenue Service multiplied by the value of NEPF at the time of its acquisition by KNBT which is the price paid by KNBT to acquire all of the stock of NEPF.The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which the temporary differences become deductible. During the third quarter ended September 30, 2005, management determined that it was necessary to provide a valuation allowance relating to the deferred tax asset pertaining to the federal income tax deductibility of its charitable contribution carryover.Consequently, KNBT recorded an initial $1.1 million allowance that was included in tax expense for the third quarter of 2005. During the quarter ended June 30, 2007, KNBT, upon further evaluation, recorded an additional charge of $650,000 to the allowance related to the deductibility of the charitable contribution.Based upon the level of historical taxable income and projections for future taxable income, management believes it is more likely than not the Company will realize the benefits of all other recorded deferred tax assets. 15 NOTE L BALANCE SHEET RESTRUCTURING On April 17, 2007, KNBT sold $81.7 million of agency securities, classified as available for sale, with an average yield of 4.14% recognizing a pre-tax loss of $2.2 million.The transaction reduced diluted earnings per share by $0.05 for the three months ended June 30, 2007.The proceeds from the security sales were used to repay FHLB debt, the redemption of trust preferred securities and the purchase of agency securities. On April 23, 2007, KNBT exercised its option to redeem $7.0 million of subordinated debentures issued through a pooled trust preferred securities offering.KNBT assumed this debt in connection with the NEPF acquisition.The interest rate on these borrowings was variable and adjusted semi-annually at 370 basis points over six-month LIBOR.At April 23, 2007, the interest rate was 9.09%.The redemption reflects KNBT’s determination to pay down maturing or callable debt rather than refinancing. On June 26, 2007, KNBT has exercised its option to redeem $15.4 million of subordinated debentures. The interest rate on these securities was variable, adjusting quarterly at three-month LIBOR plus 345 basis points.At June 30, 2007, the interest rate was 8.80%. NOTE M RECLASSIFICATIONS Certain reclassifications of the prior year’s amounts have been made to conform to the June 30, 2007 presentation. Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward – Looking Statements The information contained in this quarterly report on Form 10-Q may contain forward-looking statements (as defined in the Securities Exchange Act of 1934 and the regulations promulgated thereunder) which are not historical facts or as to KNBT management's intentions, plans, beliefs, expectations or opinions or with respect to the operation of the Company or its subsidiaries.These statements include, but are not limited to, financial projections and estimates and their underlying assumptions; statements regarding plans, objectives and expectations with respect to future operations, products and services; and statements regarding future performance. Such statements are subject to certain risks and uncertainties, many of which are difficult to predict and generally beyond the control of KNBT and its management, that could cause actual results to differ materially from those expressed in, or implied or projected by, the forward-looking information and statements. 16 The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: • Economic and competitive conditions which could affect the volume of loan originations, deposit flows and real estate values; • The levels of non-interest income and expense and the amount of loan losses; • Competitive pressure among depository institutions increases significantly; • Changes in the interest rate environment may further reduce interest margins; • General economic conditions, either nationally or in the markets in which KNBT is doing business, are less favorable than expected; • Acquisitions may result in large one-time charges to income, may not produce revenue enhancements or cost savings at the levels or within the time frames originally anticipated and may result in unforeseen integration difficulties; • Legislation or changes in regulatory requirements adversely affect the business in which KNBT is engaged; and • Other factors discussed in the documents filed by KNBT with the Securities and Exchange Commission ("SEC") from time to time. These factors should be considered in evaluating the forward-looking statements and undue reliance should not be placed on such statements.KNBT undertakes no obligation to update these forward-looking statements to reflect events or circumstances that occur after the date of the filing of this Form 10-Q. Available Information The Company is a public company and files annual, quarterly and current reports, proxy statements and other information with the SEC.The Company maintains a website at www.knbt.com and makes available, free of charge, on its Internet web site copies of its Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on From 8-K and any amendments to such documents as soon as reasonably practicable after the reports have been electronically filed or furnished to the SEC. Critical Accounting Policies, Judgments and Estimates The accounting and reporting policies of KNBT conform with accounting principles generally accepted in the United States of America and general practices within the financial services industry.The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and the accompanying notes.Actual results could differ from those estimates. KNBT considers that the determination of the allowance for loan losses involves a higher degree of judgment and complexity than its other significant accounting policies.The allowance for loan losses is calculated with the objective of maintaining a reserve level believed by management to be sufficient to absorb the known and inherent losses in the portfolio that are both probable and reasonable to estimate.Management’s determination of the adequacy of the allowance is based on periodic evaluations of the loan portfolio and other relevant factors.However, this evaluation is inherently subjective as it requires material estimates, including, among others, expected default probabilities, loss given default, expected commitment usage, the amounts and timing of expected future cash flows on impaired loans, mortgages, and general amounts for historical loss experience.The process also considers economic conditions, uncertainties in estimating losses and inherent risks in the loan portfolio.All of these factors may be susceptible to significant change.To the extent actual outcomes differ from management estimates, additional provisions for loan losses may be required that would adversely impact earnings in future periods. 17 KNBT recognizes deferred tax assets and liabilities for future tax effects of temporary differences, net operating loss carryforwards and tax credits.Deferred tax assets are subject to management’s judgment based upon available evidence that future realization is more likely than not.In 2005, a valuation allowance of $1.1 million was established to write down the deferred tax asset to its net realizable value.The valuation allowance was increased $650,000 in the quarter ended June 30, 2007 upon further analysis of the Company’s operations.Management believes this valuation allowance is reasonable. Goodwill and other identifiable intangible assets are subject to impairment testing at least annually to determine whether write-downs of the recorded balance are necessary.KNBT tests for impairment based on the goodwill maintained at each defined reporting unit.A fair value is determined for each reporting unit based on at least one of three different market valuation methodologies.If the fair values of the reporting units exceed their book values, no write-down of recorded goodwill is necessary.If the fair value of the reporting unit is less, an expense may be required to be recognized on KNBT’s books to write down the related goodwill to the proper carrying value.As of June 30, 2007, KNBT’s recorded goodwill totaled $109.9 million compared to $105.9 million at December 31, 2006.During the first quarter of 2007, KNBT finalized its valuations with respect to the Paragon acquisition. On January 1, 2006, KNBT changed accounting policy related to share-based compensation in connection with the adoption of SFAS No.123(R). As a part of the transition to SFAS No.123(R), KNBT elected to use the modified version of prospective application (“modified prospective application”). Under modified prospective application, as it is applicable to KNBT, SFAS No. 123(R) applies to new awards and to awards which are modified, repurchased or cancelled after January1, 2006.Additionally, compensation expense for the portion of each award for which the requisite service period has not been rendered, (generally referring to nonvested awards) that was outstanding as of January1, 2006, is now recognized as the remaining requisite service is rendered.Compensation expense for such awards granted prior to January 1, 2006 is based on the same method and on the same grant date fair values previously determined for the pro forma disclosures required for all companies that did not previously adopt the fair value accounting method for share-based compensation. The fair value of our stock option grants is estimated at the date of grant using the Black-Scholes option-valuation model.The Black-Scholes option valuation model was developed for use in estimating the fair value of traded options which have no vesting restrictions and are fully transferable.In addition, option valuation models require the input of highly subjective assumptions.KNBT utilizes the following assumptions when estimating fair value of its stock option grants under SFAS No. 123(R): expected volatility, based on the historical volatility of KNBT’s traded stock and peer group comparisons; expected term, calculated using the simplified method; expected dividend yield, based on historical patterns and peer group performance; and the risk free interest rate, based on the U.S. Treasury yield curve at the time of the grant.KNBT uses historical data to estimate the likelihood of option exercise and employee termination within the valuation model. 18 Comparison of Financial Condition as of June 30, 2007 and December 31, 2006 Assets.KNBT’s total assets were $2.9 billion at both June 30, 2007 and December 31, 2006.Although asset growth was essentially flat, net loans receivable increased $152.2 million or 9.5% to $1.8 billion compared to $1.6 billion at December 31, 2006.Cash and cash equivalents increased $21.4 million or 35.5% to $81.6 million at June 30, 2007 compared to $60.2 million at December 31, 2006.The growth in loans receivable was primarily due to an increase of $75.7 million or 15.3% in residential real estate loans and an increase of $42.7 million or 23.6% in commercial loans.The primary reason for the increase in cash and cash equivalents was due to liquidity caused by the maturity and sale of investments and increased deposits at June 30, 2007.The increase in net loans receivable and cash and cash equivalents were offset by a $180.1 million or 20.2% decrease in investment securities to $712.3 million at June 30, 2007 compared to $892.4 at December 31, 2006.During the same periods, the available-for-sale category decreased $176.7 million or 20.6%, which was primarily attributable to a decrease of $87.4 million or 12.7% in mortgage-backed securities, a decrease of $47.5 million or 50.2% in agency securities and a decrease of $42.2 million or 61.5% in corporate and other debt securities.The primary reason for the decrease in investment securities during the second quarter of 2007 was to repay FHLB debt, the redemption of subordinated debt and to purchase agency securities (see NOTE L “Balance Sheet Restructuring”). Non-Performing Assets.On loans where the collection of principal or interest payments is doubtful, the accrual of interest income ceases (“non-accrual” loans).On loans 90 days or more past due as to principal and interest payments, KNBT’s policy, with certain limited exceptions, is to discontinue accruing interest.On occasion, this action may be taken earlier if the financial condition of the borrower raises significant concern with regard to the borrower’s ability to service the debt in accordance with the terms of the loan agreement.Interest income is not accrued on these loans until the borrowers’ financial condition and payment record demonstrate an ability to service the debt.Real estate that is acquired as a result of foreclosure is classified as other real estate owned.Other real estate owned is recorded at the lower of cost or fair value less estimated selling costs.Costs associated with acquiring and improving a foreclosed property may be capitalized to the extent that the carrying value does not exceed fair value less estimated selling costs.Holding costs are charged to expense.Gains and losses on the sale of other real estate owned are credited or charged to operations, as incurred. Non-performing loans decreased $830,000 or 14.0% to $5.1 million at June 30, 2007 compared to $5.9 million at December 31, 2006.The decrease was primarily due to a decline of $156,000 or 7.2% in non-performing residential mortgage loans, a decrease of $515,000 or 33.2% in non-performing commercial loans and a decrease of $159,000 or 7.2% in non-performing consumer loans.Total non-performing loans as a percentage of net loans declined to 0.29% at June 30, 2007 compared to 0.37% at December 31, 2006. Allowance for Loan Losses.
